                                                                                     cl-ERK'
                                                                                           s oFFlcE tJ,
                                                                                                      s.DIST.CG JR-C
                                                                                             AT ROANOKE,VA
                                                                                                  FILED

                                                                                             FEB 2 ï 2222
                       '
                       1N T H E U N ITED STATE S D IST RICT CO U RT
                       FO R TH E W ESTE RN D ISTRICT O F W R GIN IA
                                                                                        s)UL1 C.DUDLEY, LERK
                                H ARRISO N BU RG D IV ISIO N                                     é        R

JAM ESA.HEGEDUS,et.a1.y
          Plaintiffy                                               CaseN o.5:17-cv-000053



N AT IO N STAR M O RT GA GE LLC,eta1.,
                                                             By: M ichaelF.U rbansld
          D efendant                                               ClliefU .S.DisttictJudge

                                  M BM O R AN D U M O PIN ION

          Thismatterisbeforethecourtptusuantto plnintiffsJamesA.HegedusandVirginia
E.Hegedus'srftheHegeduses'')motion to reopen thecase (<<Motion'')hled ()nJanuary15,
2020.Pro Se M ot.to Reinstate Ptoceedings,ECF N o.77.Plaintiffs argue that the court's

December11,2018orderrr ecemberOrder')dismissingthecasewithprejudice,andaluly
29,2019orderdenyingreliefundetFed.R.Civ.P.59(e)rqulyOrder7)aievoidbecauseof
the autom atic stay associated with the banknlptcy petition they filed in N ovem ber,2018.1

M em .to Requestto Reinstate Proceedings,ECF N o.78. D efendantN ationstar M ortgage

LLC ((W adonstar
               *'')tesponded,arguingtheHegedusesfailedto carrytheirburdenunderRule

60q$.Resp.inOpp'n toP1s.'Requestto ReinstateProceedings,ECF No.79.Thelaw does
notrenderthecourt'spriorordersvoid becauseoftheH egeduses'bankruptcy flling.A ssuch,

theitm otion to reopen m ustbeD EN IED .




1Preslpmqbly, theH egeduses'
                           also seek relieffzom thecouct'sSeptem ber17,2019 O rderdenying tlte Hegeduses'motbn
forreconsideradon.rfseptemberOzdet'').ECFNo.76.Thecomtwillconsiderthemodonasapplyingtoallthree
ordets.
                                           1.

      Tlziscasearisesfrom am ortgageagreem entbetween theH egedusesand FitstH orizon

Hom eLoan Cop oration concer/ ng tealestate located in D elaw are.Compl., ECF N o.1,at

2.Them ottgagew asserdced by N ationsta.
                                       rand laterassigned to Bank ofN ew Yotk M ellon

(TCB.N.Y.M ellon').Pls.'Am.Pleading,ECF N o.43,at2.TheHegedusesflled sevetalclqims
itl this court including conversion, breach of contract, and toztious interference with a

contzact,am ong others,arising outofwhatthey alleged wereN ationstar'spredatory lending

ptactices.ECF N o.1.N ationstarm oved to disrnisstheseclaim son thegroundsthataprevious

case,BankofNew YorkMellonv.He edus,No.CV S15L-12-053,2017W L 6451123O el.
Super.Ct.Dec.18,2017),aff'dbyHe edusv.BankofNew YorkM ellon,190A.3d998O el.
2018),rear llmentdenied fuly25,2018),precludedtheHegeduses'claimsinthismatter.ECF
N o.44.

      Thecasewasteferred to United StatesMagistrateJudgeloelC.Hoppepursuantto28
U.S.C.    6364$(1)7).Judge Hoppe conducted a heating and issued a Report &
Recom m endation recom m ending thatN ationstat's m otion be granted in fu11.ECF N o.61.

Afterobjectionswere fied,the courtissued amemorandum opiion granting Nadonstar's
motiontodisnaissjrulingthattheHegeduses'clnim wasprecludedbyajudgmentinDelaware
state court be> een the parties concerning the propezty. M em .O p. ECF N o.66.The

H egedusesdid notappealdisrnissaloftheircase.

       Instead,the H egedusestwice asked the courtto reconsidetits zuling,wlnich the covut

addressedinthelulyandSeptemberOzders.ECF Nos.69and76.InthelulyOrder,thecourt
addressed the submission by the H egedusesofclnim ed new evidence consisting ofan em ail

between B.N .Y.M ellon and N ationstaq concluding thatçftheem aildoesnotchangethecouzt's

rtzlinp''July Order,ECF No.69,at3.No noticeofappealwasftled.
      Again, the H egedusrs sought zeconsideration, which the court addressed in the

SeptemberO rdez.ECF N o.76.Thatorderaddtessed the argum entstaised by theH egeduses

thattheJuly Ordezrnisconstrued theirargumentand offeted additionalnew evidence,this
tim e relating to B.N .Y.M ellon's failtue to flle a proof ofcllim in the H egeduses'W estern

DistrictofVirgt
              'ta'
                 la bankrtzptcy proceeding.A fter addressing the clnim ed new evidence,the

courtconcluded thatthe H egeduses failed to m eettherequirem entsofRules 59 and 60,and

declined to fTrevisitissuesupon which hasalreadyrtzled.'' Order,ECF N o.76,at7.A gain,the

H egedusesdid notftle anoticeofappeal.

       OnJanuary 15,2020,plaintiffsffed theirpending Rule 60 requestto reinstate their
lawsuit,tbistim e cbim ing thatthe court'sprior orderswerevoid because they were entered

in contravention of the autom atic stay associated with theit N ovem ber,2018 bankruptcy

Pettlon.

                                          II.

       TheremedyprovidedbyRule60$)isT<extraordinatyandisonlytobeinvokedupona
showing ofexceptionalcitcum stances.''Com ton v.Alton S.S.Co. Inc. 608 F.2d 96,102

(4th Cit.1979). ffltisawellsettledprincipleoflaw thataRule60$)modon seeldngrelief
from afinaljudgmentisnotasubstitutefozatimelyandproperappeal.''Dowellv.StateFnt'm
Fire& Cas.Auto.Ins.Co.,993 F.2d 46,48 (4t.
                                         h Cir.1993).A partymoving forreliefunder
Rule60$)mustshow timeliness,ameritoriousdefense,andalackofunfairprejudicetothe
opposing party.W eênerv.Carbo.731 F.2d 204,206-07/th Cit.198$.These threshold
tequirementsareintended to guideacourtin balancing the doctdneofzesjuclicatawith the
desirethatjusdcebedoneinlightofa11thefacts.Com tonv.Alton S.S.Co.,608F.2d 96,102
(4th Ciz.1979).Oncethemoving partyhasmadesuch ashowing,heotshemustsatisfyone
ofthesixgroundsfortelieffzom judgmentoutlinedinRule60$).2JZ.Thepattymovingfor
reliefunderRule60$)mustclearlyestablishthegtoundsforzelieftftothesatisfAction ofthe
clistrict court,and such grounds m ust be clearly substantiated by adequate pzoof''In re

Burnle 988 F.2d 1, 3 (4th Cir. 1992) (internalcitations onaitted).As the Hegeduses
pzoceed pro se,theit pleadings are entitled to liberal consttuction. See,e.gs,Erickson v.

Pardus,551U.S.89,94 (2007).
       The H egeduses'm otion seeksrelief from the prior orders under the theory thatthe

judgmentswerevoid underRule60q$/)orthecatchallprovision ofRule60q$(6).Their
voidnessargum entstem s from the factthatthe H egedusesfiled a banktuptcy petition in the

U nited StatesBankmpptcy Courtforthe W estetn D istdctofVirginia on N ovem ber 18,2018,

afew weeksbeforetheD ecem berOrderwasentered disnnissingtlaisaction agznstN ationstat.

ECF N o.78.The H egeduses contend that the bankruptcy schedules pzepared by their

banlm pptcy cotm selfailed to acknowledgethe pendency ofthisaction,causing thebanknlptcy

petition to fly under the court's radar when this case was disnaissed a few weeks later in

D ecem ber, 2018.H ad the case been stayed,the H egeduses argue that they would have



2Thesegroundsinclude:(1)mistake,inadvertence,sumriseorexcusableneglect;(2)newlydiscoveredevidence;
(3)fraud,misrepfesentationormisconductbyanopposingparty;(4)thejudgmentisvoid;(5)thejudgment
hasbeensatisfied,releasedordischarged;itisbasedon an earlierjudgmentthathasbeen reversedorvacated;
orapplyingitprospecdvelyisnolongerequitable;or(6)anyotherreasonthatjustifiesrelief.Fed.R.Civ.P.
60q$.
                                               4
provided new evidence that ffwould have signihcantly influenced the outcom e of tllis

litigation.''Id.at3.

       In zesponse,N ationstazcontendsthattheH egedusescannotm akea suffkientshowing

underRule609$,andthattheirmotionamountstoffnotlningmorethananunfimelycollateral
attack on the Coart'soziginalOrdet ctism issing thecase.''Resp.in O pp'n reM ot.to Reopen

Case,ECF N o.79 at4.N adonstatnotes the absence ofany new evidence thatwould have

im pacted the outcom e ofthecase orexceptionalcircum stanceswarrantingrelief.ECF N o.79

at3-4.

                                          111.

       Plnintiffs'motiontoteinstatetheircasedoesnotsatisfythereqllitementsofRule60q$.
First,plaintiffsfailto m akethethreshold showing thattTgranting thatreliefwillnotin theend

havebeen af'utilegesttue,by showingthatFheyhave)am eritoriousdefenseorclnim.''Boyd
v.Bulala,905F.2d764,769(4thCir.1990).InthelulyandSeptemberOrders,thecourtfound
insufficientthe new evidence offered by plaintiffs.ECF N os.69 and 76.Further,this case

presentsno exceptionalcircum stancesasthebanktnlptcy filing doesnotrendervoidthecourt's

priorrulings.In addition,theze hasbeen no showing thatthe specihc requirem ents ofRules

606$(4)and609$(6)havebeehmet.
       Rule 609$/) allows a courtto relieve a party fzom a finaljudgment,order or
proceeding when Kfthe judgmentisvoid.';Fed.R.Civ.P.609$(4).<<An orderisfvoid'for
purposesofRule60$)(4)only ifthe courtrendering the decision lacked personalorsubject
mattetjutisdiction oz acted in a mannetinconsistentwith due ptocessoflaw.''W endtv.
Leonard,431 F.3d 410,412 (4th Cir.2005).As the Fotut.h Circuitexplained in W endt,
ffgdqespitetlnisseenninglybroad statement,wenarrowlyconsttn'etheconceptofatvoid'ordez
underRule609$/)pteciselybecauseofthethreatto finalityofjudgmentsandtheriskthat
litigants...willuseRule604$/)tocircumventanappealprocesstheyelectednottofollom ''
J-d.aAszegardsRule609$/),theHegedusescontendthattheDecemberandJulyOrdersare
voidbecausetheyweremadeinviolationoftheautomaticstayundez11U.S.C.j362ofthe
Banktnzptcy Code.The j 362 automaéc stay takes effectupon ftling for banktnlptcy and
Tfopezatesasastay,applicableto allentities,of...thecom m encem entoz continuation ...of

ajudicial,aclministrative,orotheraction orproceedingagqinstthatdebtorthatwasotcould
havebeen com m enced before the com m encem entofthecaseunderthistitleorto recovera

clnim againstthe debtorthatarosebeforethecom m encem entofthe caseundertllist.
                                                                             itle.7711

U.S.C.j 362(a)(1).The purpose ofthe automaticstay,in adclition to protecting the relative
position ofcreditors,is to shield the debtor from financialpzessure during the pendency of

thebanlm aptcyproceeding.W intersB & Throu h M cM ahon v.Geor eM ason Bank,94F.3d

130,133(4th Cir.1996).TfT'heautomaticstayisbroadinscopeanditsoperationisautomatic
upon thefllingofthepetition.''lnreW eatherford,413 B.R.273,283 (Bankt.D.S.C.2009).
       H owever,the protections affozded by the autom atic stay are notintended to reach

clnim sbroughtby debtors such asthe H egeduses.'T heFourth Circuithasnotruled directly

on whether section 362(a)(1)staysfilttherproceedingsin connection with a counterclnim a
debtorflled pre-petition buthasindicated in an unpubûshed opinion thatan action irtitiated

by adebtorto seek redeternaination oftaxdefkienciesowedto thelnteznalRevenueSerdce
wasnotstayed by a bankruptcy petition because the action w asnot Tagainstthedebtor' but

initiated by the debtoz.''In reGec ,510B.R.510,522 mankt.D.S.C.2014)(citing Reid v.

                                            6
Comm'rofInternalRevenue,878,F.2d1430,1989W L74867,at*1(4th(29.1989)(percuriam)
(quoting 11U.S.C.j362(a)(1))).TheFollt'th Circuithasalso held thatan automaticstaydoes
notim pactapledge agzeem entvoluntazily entered into bythedebtor,assuch an action w ould

notbe againstthedebtorf<and isthusnotwithin theptaposeofthe autom atic stay.''W inters

B & Throu hM cMahonv.GeoreMasonBank,94F.3d130,133(4th Cir.1996).
      W hile the Fourth Circuit hasnotdirectly ruled on the applicability ofthe autom atic

stay on clnim s broughtby the debtoz,sister circuits have held thatclaim s orcountercllim s

broughtby a debtorare notbarred by the autom atic stay.See Parkerv.Bqin,68 F.3d 1131,

1138 (9th 61.1995) (holcling a clnim originally broughtby apetson who subsequently flled
bankruptcyunderchapter11wasnotsubjectto theautomatic stay);Carlson v.Norman (1q
reDuncan),987F.2d 490,491n.2 (8th (1.1993)(notingathitd-partyactioninstigatedby
two debtorsagainstathird partywasnotsubjectto theautomatic stay);Mat.Elec.Co.v.
UitedlerseyBank,959F.2d1194,1204-05(3dCir.1991),reh'ggrantedandopinionvacated
gan.10,1992),opinionreinstatedonreh'
                                   g(Mar.24,1992)rfMultipleclnim andmultipleparty
litigation m ustbedisaggregated so thatparticularclnim s,countetclqim s,crosscllim sand third-

partyclnim saretreatedindependentlywhen determ iningwhich oftheirrespectiveproceeclings

aresubjectto thebanktalptcystay.Thus,within onecase,actionsagainstadebtorwillbe
suspended even though closelyrelated cbimsasserted by thedebtozmaycontinue.');.
                                                                              C..
                                                                                a..
                                                                                  :1
                                                                                   ..
                                                                                    c
Ca italGrou v.Fireman'sFund lns.Co.,889 F.2d 1126,1127 @ .C.Cir.1989)(percudam)
Solding section 362(a)(1)Tfbyitstermsonlystaysproceedingsagainstthedebtor,and does
notaddzessactionsbroughtbythedebtorwllich would inuteto the benefitofthebanlm aptcy

estate''(citationsandinternalquotationmarksonlitted);Martin-Tri onav.Cham ionFederal
Sav.and Loan Association,892 F.2d 575,577 (7th Cir.1989)rfrfjhe automatic stay is
inapplicabletosuitsb thebankmlptgjl).
      A bankrtzptcy courtin thiscircuithasfollowed suit,declining to apply the autom atic

stayto clnim sorcounterclaimsbtoughtbythedebtor.InreGec ,510B.R.510,522 (Bankr.
D.S.C.2014).The dispositivequestion waswhethezapzoceeclingwasf<originally bzought
againstthedebtor.''LdxAdditionally,theautom aticstaydoesnotbatthedefendant'sabilityto
assertdefenses,such as m otionsto dism iss.TT laisistrue,even ifthe defendant's successful

defense willresultin the loss of an allegedly valuable clnim asserted by the debtor.''In re

PalmdaleHillsPro er LLC,654 F.3d 868,875 (9th Cit.2011);In reMosle ,260B.R.590,
595 (Banltr.S.D.Ga.2000)(in achapter13casewherethedebtozisapartyplaintiff,that
debtoz may continue suit).A districtcotutin tlziscirctlithas similarly denied applying the
autom atic stay to a stzitbroughtby banluupt-plaintiffsw hen no countetc%lqim swere brought

bydefendants.Houe v.CarolinaFirstBank,890 F.Supp.2d 611,617 (W.D.N.C.2012).
       ln the instant case,the clnim s were brought by the H egeduses,not against them .

N ationstarflled no countezclnim .Theautom atic stay provision oftheBankmzptcy Code does

notapply to void the cotut'sordersin the suitbroughtby the H egeduses.Accordingly,Rule

609$/)providesnoavenueofrelieffrom thecotut'spriorrtzlingsforplaintiffs.
       Thesnmeisttuewit.h Rule609$(6).TfAlthoughRule609$(6)isacatchallprovision
which allow sacourtto gtantreliefforanyreason,caselaw lim itsthereasonsforwllich acourt

maygrantreliefunderRule609$(6).:7Dowell,993F.2dat48.PzoceedingunderRule609$(6)
requitesextraozdinarycitcum stances,which are notpresenthere.
      Accordingly,the H egeduses'M otion to Reinstate Proceedings,ECF N o.77,willbe

D E N IED .An appropriate Orderwillbeentered.

                                     Entered: D >.- 7.-? - l fzV J

                                 4 /- 4 2 /. F.4lA',
                                        '
                                            aelF.Urbansld
                                      ChiefUrzited StatesDisttictludge
